Exhibit 99.1 QUALSTAR REPORTS FISCAL 5 FIRST QUARTER RESULTS Qualstar reports yea r over year revenue growth of 50 % for the quarter. SIMI VALLEY, Calif., November 10, 2014 — Qualstar ® Corporation (Nasdaq: QBAK), a manufacturer of data storage solutions and high-efficiency power supplies, today reported financial results for its first fiscal quarter ended September 30, 2014. Results for the Three Months Ended September 30, 2014 vs 2013 ● Revenue increased 50% or $1.1 million to $3.3 million from $2.2 million ● Data storage revenue increased 58% or $0.7 million to $1.9 million from $1.2 million ● Power supply revenue increased 40% or $0.4 million to $1.4 from $1.0 million ● Gross profit increased 140% or $0.7 million to $1.2 million from $.5 million ● Total operating expenses decreased 50% or $1.5 million to $1.5 million from $3.0 million ● Net loss was $0.3 million or ($.03) per basic and diluted share versus $2.5 million or ($.21) per basic and diluted share, an 88% decrease in losses ● Cash, cash equivalents and marketable securities for quarter ended September 30, 2014 was $6.7 million versus $11.8 million at September 30, 2013 “W e are pleased to see proven progress in our turnaround by remaining focused on aligning our resources to strategic investments that we believe will deliver the next wave of innovation, revenue growth and long-term shareholder value,” said Steven N. Bronson, Qualstar’s Chief Executive Officer and President. “Our continued growth and the momentum gained directly reflects our customer’s long-term commitment to Qualstar’s products and services , ” continued Mr. Bronson . “Our first quarter results are a solid start to fiscal year 2015,” stated Daniel Jan, Qualstar’s Executive Vice President. “ B y continuing to leverage our brand , Qualstar is at the threshold of an expansive opportunity, and we plan to continue to drive growth with disciplined decisions and focused execution by adding additional products and resources to our core offerings, ” added Mr. Jan. About Qualstar Corporation Qualstar, founded in 1984, is a diversified electronics manufacturer specializing in data storage and power supplies. Qualstar is a leading provider of high efficiency and high density power supplies marketed under the N2Power TM brand, and of data storage systems marketed under the Qualstar
